Citation Nr: 1225497	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1953 to December 1958, and from January 1959 to May 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned initial 30 percent rating, effective from August 23, 2005.  The Veteran appeals for a higher initial rating.  In December 2009 and June 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the RO sent the Veteran a letter requesting him to complete and return a VA Form 21-4142 (Authorization and Consent to Release information) pertaining to any relevant health care providers, specifically citing Dr. E.W.H. of the Goldsboro Clinic.  The Veteran did not immediately respond.

In May 2012, after RO certification of the case to the Board, the Veteran submitted to the RO a VA Form 21-4142 for Dr. E.W.H.  The Board remands this case to assist the Veteran in obtaining pertinent, identified records for his appeal.  See 38 C.F.R. § 3.159(c)(1).  Notably, VA need not obtain records from this physician prior to November 2009 as they are already associated with the claims folder.

On remand, the Board will also request an addendum to the April 2012 VA examination report which provides a Global Assessment of Functioning (GAF) score for PTSD only, and opinion as to whether employment is feasible due solely to the symptoms of the service-connected PTSD regardless of the fact that the Veteran is retired.  See June 2011 Board remand directive 2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and obtain a valid VA Form 21-4142 (Authorization and Consent to Release information) for Dr. E.W.H. of the Goldsboro Clinic since November 2009.  Explain to the Veteran that the time limit for utilizing the VA Form 21-4142 submitted to the RO in May 2012 has expired.

2.  Obtain relevant treatment records from the Fayetteville VA Medical Center since July 17, 2007.

3.  Upon the receipt of any additional records, return the April 2012 VA Compensation and Pension (C&P) examination report to the examiner for an addendum report addressing the following:

	a) provide a GAF for PTSD only; and

	b) provide opinion as to whether employment is feasible due solely to the symptoms of the service-connected PTSD regardless of the fact that the Veteran is retired.

Complete rationale for any opinion offered should be set forth in the report provided, together with citation to the pertinent and supporting record. 

4.  After the above actions and development have been completed, to the extent possible, readjudicate the claim for entitlement to an initial rating in excess of 30 percent for PTSD in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

